GILBERT, Circuit Judge.
The plaintiff in error seeks to review a judgment of the court below, rendered upon the verdict of a jury awarding the defendant in 'error $2,500 damages for personal injuries suffered by him, and alleged in the complaint to have been caused by negligent acts of the plaintiff in error. The only assignments of error are that the trial court erred in accepting the verdict of the jury and entering judgment thereon, for the reason that the evidence failed to show that the injury was caused by any negligence on the part of the plaintiff in error, and in entering judgment upon the verdict, in that the jury failed to follow the court’s instruction relating to negligence, and in entering judgment in a ease where the evidence was entirely insufficient to justify the verdict. There was no request for an instructed verdict in favor of the plaintiff in error, and no error in giving instructions is pointed out. The assignments of error therefore present nothing for the consideration of this court, and we discover no plain error not assigned.
The judgment is affirmed.